DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on July 17th, 2020 have been entered and accepted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Baumann (US 2008/0290541) 
Regarding claim 1, Baumann discloses an injection molding apparatus (Abstract) comprising a hot runner (ref. #54) including a plurality of thermocouples (ref. #62a-62n) and a plurality of heaters (Para. 28);a temperature controller (ref. #80) remote from the hot runner (Para. 28; Fig. 1); and a communication box (ref. #81) attached to the hot runner (Fig. 1), the communication box configured to form a fieldbus, via a wireless communication link, with the temperature controller, (Para. 31) Although Baumann does not explicitly disclose the communication box including a communication card connecting the thermocouples to the fieldbus, this feature would have been obvious to one of ordinary skill in the art, as Baumann teaches the memory device ref. #81 may contain data and/or instructions related to the operation the hot runner and/or any other component of the injection molding machine system (Para. 33). A communication card within a communication box would have been obvious to one of ordinary skill in the art at the time as a means of containing data and/or instructions for the operation of any component of the injection molding machine system.

Claims 2 – 3 are rejected under 35 U.S.C. 103 as being unpatentable over Baumann as applied to claim 1 above, and further in view of Stange (US 2007/0186144).
Regarding claim 2, Baumann teaches the invention disclosed in claim 1, as described above. However, Baumann does not disclose that the fieldbus is a Controller Area Network bus.
Yet in a similar field of endeavor, Stange discloses an injection mold apparatus comprising a hot runner (ref. #5) comprising an operating unit and a control unit, wherein the operating unit is configured to form a fieldbus that is a Controller Area Network bus (Para. 18).
It would have been obvious to one of ordinary skill in the art to specify that the fieldbus used in Baumann is a controller area network bus, as Stange discloses this is a known option in the art. It has been shown that a person of ordinary skill has good reason to pursue the known options in their art.  If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). 
Regarding claim 3, Baumann in view of Stange teaches the invention disclosed in claim 2, as described above. Furthermore, Baumann teaches the communication box is capable of connecting 1 to 12 thermocouples to the fieldbus, depending on the intended application and physical constraints of the apparatus (Para. 29).

Claims 4 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Baumann and Stange as applied to claim 3 above, and further in view of Brothers (US 6789182).
Regarding claim 4, Baumann in view of Stange teaches the invention disclosed in claim 3, as described above. However, these references do not teach a plurality of communication cards daisy-chained together.
Yet, in a similar field of endeavor, Brothers discloses a system for collecting events relating to multiple distributed physical systems comprising multiple event collection cards (Abstract). Furthermore, Brothers discloses that it is a known option in the art to connect event connection cards in a daisy chain configuration (Fig. 2; Col. 7, lines 53 – 55).

Regarding claim 5, Baumann in view of Stange and Brothers teaches the invention disclosed in claim 4, as described above. Furthermore, Brothers discloses that it is known in the art to develop a system comprising master cards controlling a system of communication cards that are slaves (Col. 8, lines 1 – 2), wherein a controller is in communication with the master card (Col. 8, lines 33 – 35).
Regarding claim 6, Baumann in view of Stange and Brothers teaches the invention disclosed in claim 5, as described above. Furthermore, specifying the apparatus comprises another field bus and a plurality of temperature controlling cards daisy chained together is interpreted as a duplication of parts limitation. It has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (see MPEP § 2144.04(VI)(B)).
Regarding claim 7, Baumann in view of Stange and Brothers teaches the invention disclosed in claim 6, as described above. Furthermore, it would have been obvious to specify the fieldbus is a controller area network bus, as Stange discloses this is a known option in the art (Para. 18).
Regarding claim 8, Baumann in view of Stange and Brothers teaches the invention disclosed in claim 7, as described above. Furthermore, the controller taught in Baumann is capable of performing a closed loop control of a temperature of the hot runner (Para. 29; Para. 35).
Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Baumann, Stange and Brothers as applied to claim 1 above, and further in view of Dotson (US 7706136).
Regarding claim 9, Baumann in view of Stange and Brothers teaches the invention disclosed in claim 8, as described above. However, these references do not teach a human machine interface interconnected with the COM board via a universal serial bus connection.
Yet in a similar field of endeavor, Dotson provides a system for connecting a base component, such as a human machine interface, with a universal serial bus host, to a base device, that allows for and optimizes connectivity (Col. 4, lines 60 – 67). 
It would have been obvious to one of ordinary skill in the art to modify the invention of Baumann, Stange and Brothers by connecting a with the COM board via a universal serial bus connection, as taught by Dotson. One would be motivated to make this modification to employ specific functionality of devices that use a USB connection.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUKOREDE ESAN whose telephone number is (571)272-0116. The examiner can normally be reached 9:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/O.E./Examiner, Art Unit 1741                                                                                                                                                                                                        

/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743